Citation Nr: 0921987	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-10 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to an initial disability rating in excess of 30 
percent for a service-connected post-traumatic stress 
disorder (PTSD) for the period of time prior to April 25, 
2008, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The Veteran had active military service from April 1945 to 
July 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The Veteran's representative has made a motion to Advance on 
Docket due to the Veteran's advanced age.  The motion was 
granted and this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In a rating decision dated in November 2006 the RO granted 
service connection for PTSD and assigned a disability rating 
of 10 percent effective March 24, 2006.  The Veteran has 
appealed this initial rating.  In a statement of the case 
dated in February 2007 the RO increased the disability rating 
to 30 percent effective March 24, 2006.  In August 2008 the 
RO increased the rating for PTSD to 50 percent, effective 
April 25, 2008.  

Correspondence dated in March 2009 from a private physician 
reported that he has added another medication for the Veteran 
in an attempt to reduce and eliminate his disturbing 
nightmares.  Since the corresponding medical records are not 
of record, attempts to obtain them should be made on remand.  
Also, VA medical records dated in April and December 2008 
reflect decreased Global Assessment of Functioning Scores of 
50 and a record dated in September 2008 reflects the Veteran 
complaining of increasing forgetfulness.  In light of these 
records and the Veteran's hearing testimony as to his 
symptoms of April 2009, an updated examination to determine 
the exact nature and severity of the Veteran's PTSD is in 
order.  As such, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent, and severity of his PTSD.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records from the New York VA Medical 
Center dating from March 11, 2009, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request medical records from New 
York VA Medical Center dating from 
March 11, 2009 to the present.  If no 
further treatment records exist, the 
claims file should be documented 
accordingly.  

2.  Request that the Veteran provide 
private treatment records pertaining 
to his service-connected PTSD from Dr. 
Stein or that he provide completed 
authorization forms that would allow 
VA to request the records.  

3.  Schedule the Veteran for a PTSD 
examination to assess the severity of 
the Veteran's service-connected 
condition.  The claims file must be 
made available to, and reviewed by, 
the examiner, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
tests should be performed, and all 
findings reported in detail.  If 
psychiatric disorders other than PTSD 
are diagnosed, the examiner should 
disassociate the symptoms attributable 
to PTSD from those attributable to co-
existing psychiatric disorders.  If 
such is not possible, the examiner 
should state that in the examination 
report.  The examiner should also 
provide a Global Assessment of 
Functioning Score and an explanation 
of what the score represents.  A 
rationale for each opinion should be 
set forth in the report provided.  

4.  After any further development 
deemed necessary, readjudicate the 
issue on appeal in light of the 
additional evidence obtained.  If the 
benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Clims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



